SUMMARY ORDER
Defendant-appellant Tomas Espinal Quinones objected in the district court, on the basis of Blakely v. Washington, 542 U.S. 296, 124 S.Ct. 2531, 159 L.Ed.2d 403 (2004), to his receipt of a sixteen-level sentencing enhancement under U.S.S.G. § 2L1.2(b)(l)(A)(i). The district court, acting pursuant to this court’s instructions in United States v. Mincey, 380 F.3d 102 (2d Cir.2004), disregarded that objection and sentenced Quinones as if the United States Sentencing Guidelines were compulsory. Because Quinones preserved his claim by objecting before the district court, he is entitled to resentencing in light of United States v. Booker, — U.S.-, 125 S.Ct. 738, 160 L.Ed.2d 621 (2005). See United States v. Fagans, 406 F.3d 138, 140 & n. 1 (2d Cir.2005). We accordingly remand to the district court with instructions to vacate the sentence and resentence in conformity with Booker.